DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reopening of Prosecution After Appeal Brief
In view of the Appeal Brief filed on 3/4/22, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/TIMOTHY H MEEKS/Supervisory Patent Examiner, Art Unit 1715                                                                                                                                                                                                        

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 recites that the substrate travels longitudinally relative to the robotic sprayer.  Claim 7 (dependent on claim 1) requires that the substrate is moveable longitudinally relative to said robotic sprayer.  It is noted that these limitations are both considered functional language and functional claim language is not limited to a specific structure and therefore covers all devices or parts thereof that are capable of performing the recited function.  As such, the step of traveling in claim 8 does not further limit the scope of claim 7, as this is considered functional language of the claimed apparatus.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,532,372 in view of Sturtevant et al US 2001/0046588. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3 of ‘372 teach a system comprising a computer controlled robotic sprayer housed within a structure, a coating supply source, a robot sprayer with a nozzle pointing in a downward position, the sprayer spraying in a reciprocating pattern, the sprayer placed in a self-propelled sprayer carriage, and the substrate located below the sprayer.  Although the claims of ‘372 does not teach a substrate moveable longitudinally relative to said robotic sprayer, Sturtevant teaches a similar robotic sprayer pointing downward to coat a moving substrate that is moved longitudinally along a conveyor (Fig. 4, item 40).  It would have been obvious to modify and combine ‘372 and Sturtevant because a conveyor would aid in process efficiency. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-4, 9-10, 13-14, 16, 18 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bambousek et al US 4630567.
Per claims 1, 3, Bambousek teaches a system comprising a computer controlled robotic sprayer (col. 5, line 20-23) housed within a structure (abstract), a coating (abstract) supply source (col. 6, lines 40-45) coupled to the sprayer (via cable, hose, line carrier 62), wherein the robotic sprayer comprises a nozzle (see tip of spray arm Fig. 2), wherein a substrate is located horizontally below the sprayer (Fig. 1), and the substrate is moveable longitudinally relative to said robotic sprayer (automobile would be capable of movement in the driving direction, Fig. 1).  Additionally, Bambousek also teaches that the car body is part of a moveable floor truck with a moving conveyor (col. 5, lines 20-23).  Furthermore, the claimed limitations of pointing in a generally downward direction and spraying the coating in a reciprocating pattern are considered functional language; in this case, the functional claim language is not limited to a specific structure and therefore covers all devices or parts thereof that are capable of performing the recited function.  Bambousek teaches that the sprayer is a robotic sprayer with at least two pivot points (Fig. 1) which is placed on a sliding track movement mechanism (col. 3, lines 30-34); as such, the robotic sprayer of Bambousek would have been capable of being pointed in a generally downward position and spraying in a reciprocating pattern.
Per claims 2, 9, 10, Bambousek teaches all the claimed limitations of claim 1 as described above.  Additionally, per claim 9, Bambousek teaches a system comprising a computer controlled robotic sprayer (col. 5, line 20-23) housed within an environmentally controlled structure (abstract, col. 4, lines 19-36), a robotic sprayer with a pivot point which would make it laterally traversable (Fig. 1), a coating (abstract) supply source (inherently present in the apparatus) coupled to the sprayer (via cable, hose, line carrier 62), wherein the robotic sprayer comprises a nozzle (see tip of spray arm Fig. 2), wherein a substrate is below the sprayer (Fig. 1). Furthermore, the claimed limitations of when the sprayer is activated, the nozzle sprays a determined quantity of coating across the width of the substrate is considered functional claim language; in this case, the functional claim language is not limited to a specific structure and therefore covers all devices or parts thereof that are capable of performing the recited function.  Bambousek teaches that the sprayer is a robotic sprayer with at least two pivot points (Fig. 1) which is placed on a sliding track movement mechanism (col. 3, lines 30-34); as such, the robotic sprayer of Bambousek would have been capable of spraying across the width of the substrate.
Per claims 4, 13, 14, 16, 18, Bambousek teaches all the claimed limitations of claims 1 and 9 as described above.  Additionally, per claim 13, Bambousek teaches a system comprising a robotic sprayer (col. 5, line 20-23) housed within a structure (abstract), a coating (abstract) supply source (inherently present in the apparatus) coupled to the sprayer (via cable, hose, line carrier 62), wherein the robotic sprayer comprises a nozzle (see tip of spray arm Fig. 2), wherein a substrate is below the sprayer (Fig. 1). The claimed limitations of spraying the coating in a reciprocating pattern are considered functional language; in this case, the functional claim language is not limited to a specific structure and therefore covers all devices or parts thereof that are capable of performing the recited function.  Bambousek teaches that the sprayer is a robotic sprayer with at least two pivot points (Fig. 1) which is placed on a sliding track movement mechanism (col. 3, lines 30-34); as such, the robotic sprayer of Bambousek would have been capable of spraying in a reciprocating pattern.  Furthermore, the claimed limitations of this apparatus having the substrate comprise a geotextile fabric or a flat, slip-resistant strippled surface is only limited by positively recited elements and therefore, a material or article worked upon by a structure being claimed does not impart patentability to the claims (see MPEP 2115).  As such, a geotextile fabric or its properties thereof do not impart patentability to the claims, since Bambousek teaches all of the structural limitations of the claims.  It is also noted that the spray booth of Bambousek would have been capable of spraying a geotextile fabric if placed on the floor or on the vehicle body.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 9-10, 12-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sturtevant et al US 2001/0046588.
Per claims 1, 3, Sturtevant teaches a system comprising a robotic sprayer [0080], which would inherently be computer controlled (robots are designed by definition to be automated to some degree).  Alternatively, it would have been obvious to one of ordinary skill in the art to have controlled the robot arm via a computer to increase efficiency.  Sturtevant teaches a coating supply source coupled to the sprayer (see system 25, Fig. 3, and [0067]), wherein the robotic sprayer comprises a nozzle [0077], wherein the nozzle points in a generally downward position (Fig. 4, item 36), wherein a substrate is located horizontally below the sprayer (Fig. 4), and the substrate is moveable longitudinally relative to said robotic sprayer (via conveyor 40, Fig. 4, [0080]).  The claimed limitations of spraying the coating in a reciprocating pattern is considered functional language; in this case, the functional claim language is not limited to a specific structure and therefore covers all devices or parts thereof that are capable of performing the recited function.  Sturtevant teaches that the sprayer is a robotic sprayer with at least two pivot points (Fig. 4) that deposits a coating onto a moving substrate which is horizontally conveyed (item 10, 40, Fig. 4); as such, the robotic sprayer of Sturtevant would have been capable of spraying in a reciprocating pattern.  Sturtevant does not teach housing the apparatus within a structure, however, any interior building structure (e.g., a room, a facility, or the building itself) would read on the claimed structure.  It would have been obvious to one of ordinary skill in the art to have placed said apparatus within an enclosed building with a reasonable expectation for success and predictable results to provide additional cover and protection for the apparatus.
Per claims 2, 9-10, Sturtevant teaches all the claimed limitations of claim 1 as described above.  Additionally, per claim 9, Sturtevant teaches a system comprising a robotic sprayer [0080], which would inherently be computer controlled (robots are designed by definition to be automated to some degree).  Alternatively, it would have been obvious to one of ordinary skill in the art to have controlled the robot arm via a computer to increase efficiency. Sturtevant teaches a robot arm with at least two pivot points, which would make it laterally traversable; a coating supply source coupled to the sprayer (see system 25, Fig. 3, and [0067]), wherein the robotic sprayer comprises a nozzle [0077], wherein the sprayer is located above a flat surface (Fig. 4), wherein a substrate is located horizontally below the sprayer (Fig. 4).  The claimed limitations of when the sprayer is activated, the nozzle sprays a determined quantity of coating across the width of the substrate is considered functional claim language; in this case, the functional claim language is not limited to a specific structure and therefore covers all devices or parts thereof that are capable of performing the recited function.  Sturtevant teaches that the sprayer is a robotic sprayer with at least two pivot points (Fig. 4) that deposits a coating onto a moving substrate which is horizontally conveyed (item 10, 40, Fig. 4); as such, the robot sprayer of Sturtevant would have been capable of spraying across the width of the substrate.  Sturtevant does not teach housing the apparatus within an environmentally controlled structure, however, any interior building structure (e.g., a room, a facility, or the building itself) would read on the claimed structure.  It would have been obvious to one of ordinary skill in the art to have placed said apparatus within an enclosed building (environmentally controlled, for example, by blocking wind and rain) with a reasonable expectation for success and predictable results to provide additional cover and protection for the apparatus.
Per claims 4, 13-14, Sturtevant teaches all the claimed limitations of claims 1 and 9 as described above.  Additionally, per claim 13, Sturtevant teaches a system comprising a robotic sprayer [0080], a coating supply source coupled to the sprayer (see system 25, Fig. 3, and [0067]), wherein the robotic sprayer comprises a nozzle [0077], wherein a substrate is located horizontally below the sprayer (Fig. 4).  The claimed limitations of spraying the coating in a reciprocating pattern are considered functional language; in this case, the functional claim language is not limited to a specific structure and therefore covers all devices or parts thereof that are capable of performing the recited function.  Sturtevant teaches that the sprayer is a robotic sprayer with at least two pivot points (Fig. 4) that deposits a coating onto a moving substrate which is horizontally conveyed (item 10, 40, Fig. 4); as such, the robot sprayer of Sturtevant would have been capable of spraying in a reciprocating pattern.  Sturtevant does not teach housing the apparatus within a structure, however, any interior building structure (e.g., a room, a facility, or the building itself) would read on the claimed structure.  It would have been obvious to one of ordinary skill in the art to have placed said apparatus within an enclosed building with a reasonable expectation for success and predictable results to provide additional cover and protection for the apparatus.  Furthermore, the claimed limitations of this apparatus having the substrate comprise a geotextile fabric is only limited by positively recited elements and therefore, a material or article worked upon by a structure being claimed does not impart patentability to the claims (see MPEP 2115).  As such, a geotextile fabric or its properties thereof do not impart patentability to the claims, since Sturtevant teaches all of the structural limitations of the claims.  It is also noted that the conveyor and spray apparatus of Sturtevant would have been capable of holding and spraying a geotextile fabric (see Fig. 4, where conveyor 40 could hold a fabric laid across).
Per claims 12, 15-16, Sturtevant teaches providing a coating comprising polyurea to the robotic sprayer (abstract, [0014]).  Sturtevant further teaches the substrate is moveable (Fig. 4, item 40) and that the substrate is flat (item 12).  
Per claims 6 and 17, Sturtevant teaches the sprayer is located in the range of 2.5-4.5 feet from the surface to be treated [0080], which overlaps with the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  It would have been obvious to one of ordinary skill in the art to have selected a value within the disclosed workable range of the prior art to arrive at the desired result with a reasonable expectation for success.
Per claim 18, Sturtevant teaches spraying a slip-resistant strippled surface (abstract, [0022]).

Claims 7-8 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sturtevant et al US 2001/0046588, as applied above, in view of Wetzel US 2005/0066890.
Per claims 7, 11, Sturtevant teaches all the limitations of claims 1 and 9 as discussed above, and further teaches a robotic sprayer with a pivot point which would make it laterally traversable (Fig. 1), which is capable of extending over the width of the substrate, but is silent regarding a carriage and motor assembly.  Wetzel teaches a system for treating surfaces of workpieces using robotic arms which are oriented above the surface (Fig. 1), wherein the robotic arm is attached to a sprayer [0046], and the robot arm is also secured to a carriage 14 [0045], which is moved with the aid of a motor [0045].  It would have been obvious to one of ordinary skill in the art to have utilized a similar carriage to hold the robotic arm and a motor to operate the robotic arm because Wetzel teaches that this arrangement is suitable for operating a robotic arm to spray in a wide range and area around the surface [0045].  It is noted that the claimed limitations of this apparatus having the substrate comprise a geotextile fabric is only limited by positively recited elements and therefore, a material or article worked upon by a structure being claimed does not impart patentability to the claims (see MPEP 2115).  As such, a geotextile fabric or its properties thereof do not impart patentability to the claims, since Sturtevant and Wetzel teach all of the structural limitations of the claims.  It is also noted that the conveyor and spray apparatus of Sturtevant would have been capable of holding and spraying a geotextile fabric (see Fig. 4, where conveyor 40 could hold a fabric laid across).
Per claim 8, Sturtevant teaches that the substrate travels longitudinally relative to the robotic sprayer (Fig. 4, conveyor 40).

Response to Arguments
The arguments filed in the Appeal Brief on 1/18/22 have been fully considered and are persuasive.  Specifically, Penick does not teach or suggest that the substrate is moveable longitudinally relative to said robotic sprayer.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly discovered prior art (Bambousek, Sturtevant, and Wetzel; see above rejections).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352. The examiner can normally be reached M-F 10:00-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN T LEONG/               Primary Examiner, Art Unit 1715